 GRAPHIC COMMUNICATIONS LOCAL 508M (S. ROSENTHAL & CO.) 405Graphic Communication International Union, Local 508M, O-K-I, AFLŒCIO and S. Rosenthal & Company, Inc. and Truck Drivers, Chauffeurs and Helpers, Local Union No. 100, an affiliate of the International  Brotherhood of Teamsters, AFLŒCIO. Case 9ŒCDŒ484 December 30, 1999 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME The charge in this Section 10(k) proceeding was filed June 2, 1999, by S. Rosenthal & Company, Inc., the Em-ployer, alleging that Graphic Communications Interna-tional Union, Local 508M, O-K-I, AFLŒCIO (GCIU), violated Section 8(b)(4)(D) of the National Labor Rela-tions Act by engaging in proscribed activity with an ob-ject of forcing the Employer to assign certain work to employees it represents rather than to employees repre-sented by Truck Drivers, Chauffeurs and Helpers, Local Union No. 100, an affiliate of the International Brother-hood of Teamsters, AFLŒCIO (Teamsters).  The hearing was held June 23, 1999, before Hearing Officer Ann Marie Behrle.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings.   I.  JURISDICTION The parties stipulated, and we find, that the Employer, an Ohio corporation, is engaged in the business of print-ing catalogs and magazines and annually ships goods valued in excess of $50,000 from its facility located at Cincinnati, Ohio, to customers located outside the State of Ohio.  The parties also stipulated, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that GCIU and Team-sters are labor organizations within the meaning of Sec-tion 2(5) of the Act.   II.  THE DISPUTE A.  Background and Facts of the Dispute The Employer prints catalogs and magazines at its fa-cility located in Cincinnati, Ohio, where it has collective-bargaining agreements with both GCIU and Teamsters.  GCIU represents the pressmen, who do all the printing on the Web presses and the sheet-fed presses, and who also do all the preparatory work to make the plates and assemble the film for the presses.  Teamsters represents the material handlers, who handle and transport paper and other materials throughout the facility.  Each Un-ion™s employees work all three shifts at the Employer™s facility.  The pressmen work in either the Web pressroom or the sheet-fed pressroom.  The material handlers work in the front dock loading trucks; in the back dock area unloading box cars; in the roll room stocking and inven-torying all the paper rolls; in the baler room baling clip-pings from the bindery and scrap material; and in the maintenance room.  The material handlers go into the Web pressroom several times throughout their shifts to place on the floor all the paper rolls that are to be run on the presses, and to remove scrap such as the wrappers that came off the outside of the rolls, the white waste that was torn off the roll when the roll was prepped, and the butt rolls that had already been stripped. The 12 assistant pressmen load the paper rolls onto the printing presses.  They first remove the outer brown wrapper around the paper roll and put that into a con-tainer that holds the brown paper waste.  They may strip off a small amount of the outside white paper if it has any deformities or nicks.  Then they weigh that white paper waste on scales which were installed at printing presses in December 1998 or January 1999.  Afterward, they place the white paper waste in a separate container from the brown paper.  Once the paper roll nears comple-tion going through the press, the assistant pressman stops it so there is a 3/4- to 1-inch thickness of paper left on the roll, as that part of the roll is not suitable for quality printing.   In the 1970s, the remaining paper on the butt rolls was removed either by the pressmen manually spinning the white paper off the roll and throwing it into a container (which a material handler later pulled out of the press-room in order to dispose of the waste paper), or by the material handlers collecting the butt rolls from the press-room and taking them to a machine located in the roll room known as the core slicer (a pneumatic-controlled guillotine slicer) that would slice through the remaining white paper.  No one working for the Employer would record the weight of the white waste paper; rather, an outside recycling contractor would do that and would tell the Employer what it weighed after loading it onto his truck.    Starting in the mid-1980s, the Employer stopped using the core slicer to separate the white waste paper from the butt roll core, and simply shipped the intact butt rolls out to a recycling contractor.  In 1998, the Employer hired a consulting firm, which recommended identifying the white paper waste with the particular jobs being run for cost accounting purposes, and having the white waste paper separated and weighed in-house rather than ship-ping it to outside contractors.  In order to perform this work in-house, the Employer purchased the core stripper machines in late 1998 or early January 1999.   The core stripper machines are located next to the printing presses.  The butt roll is placed on the core strip-per machine and the machine automatically unwinds the paper off the end of the core.  The Employer assigned the task of operating the core stripper machines to the assis-tant pressmen, who take the butt roll from the press ma-330 NLRB No. 59  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406chine and place it on the core 
stripper; once the paper is 
unwound, the pressman slides the roll out of the core 
stripper and takes the shaft and places the next roll of 
paper on it.  While the core stripper is unwinding the 
paper, the pressman can perform other duties, such as 
preparing his next roll of paper.  Once the paper is un-
wound on the core stripper
, the pressman removes the 
white waste paper from the stripper, puts it on the adja-
cent scale and records the weight of the waste paper, and 
then puts the waste paper into a waste bin.
1 For each 
printing job, the pressman enters the weight of the butt 
roll white waste paper on a form, on which he has also 
entered the roll number, the beginning weight of the roll, 
the weight of the initial white paper waste, and his ini-
tials. On January 20, 1999, Teamsters filed a grievance pro-
testing the Employer™s assignment of the work of strip-
ping the waste paper off the butt rolls to employees rep-

resented by GCIU.  Teamsters requested that such prac-
tice be stopped and the work be assigned to employees it 
represented.  In response to this grievance, John Agen-
broad, GCIU™s executive vice president, notified the 
Employer by letter dated May 18, 1999, that GCIU did 
not intend to relinquish the work described by the griev-

ance and would take whatever action was necessary to 
preserve its jurisdiction, including a strike.  
B.  Work in Dispute 
The disputed work consists of the assignment of the 
operation of core stripper machines, inserting the butt 
rolls into the core stripper
 machines and stripping the 
waste paper from the cores.   
C.  Contentions of the Parties 
The parties waived the filing of briefs.  The Employer 
contends that the disputed work should be awarded to the 

pressmen represented by GCIU based on its collective-

bargaining agreement with GCIU, economy and effi-
ciency of operations, indust
ry practice, and employer 
preference.  GCIU agrees w
ith the Employer that the 
work should be awarded to
 the pressmen.  GCIU con-
tends that the work in dispute is an auxiliary function of 
the pressroom, and that it ha
s exclusive jurisdiction over 
such work in accord with its collective-bargaining 
agreement with the Employer. 
Teamsters contends that the 
disputed work should be 
awarded to the material handlers it represents, based on 
its collective-bargaining agreement with the Employer 
and on the Employer™s past practice, and consistent with 
the material handlers™
 classification.  D.  Applicability of the Statute 
Before the Board may proceed with a determination of 
a dispute pursuant to Section 10(k) of the Act, it must be 
satisfied that there is reasonable cause to believe that 
                                                          
 1 A material handler enters the pressroom several times during each 
shift in order to take out the waste bins. 
Section 8(b)(4)(D) has been violated and that the parties 
have not agreed on a method for the voluntary adjust-
ment of the dispute.   
It is undisputed that in response to information that 
Teamsters had filed a grievance protesting the assign-

ment of the work in dispute to the pressmen, GCIU noti-
fied the Employer by letter dated May 18, 1999, that it 
would take whatever action n
ecessary to preserve its ju-
risdiction, including a strike.  We find that this threat is 

sufficient to establish reasonable cause to believe that 

Section 8(b)(4)(D) has been 
violated.  The parties stipu-
lated that there exists no agreed-on method for voluntary 
adjustment of the dispute which would be binding on all 
the parties within the meaning of Section 10(k) of the 
Act.  Accordingly, we find 
that the dispute is properly 
before the Board for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Wor
kers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 

dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case
.  Machinists Lodge 1743 (J .A. 
Jones Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
The parties stipulated that 
neither Union is the certified 
bargaining representative of a unit of the Employer™s 
employees.  The Employer has collective-bargaining 
agreements with both GCIU and Teamsters, and each 
Union claims that its most recent contract covers the 
work in dispute.  
The work jurisdiction of GCIU is set forth in article 3 
of its 1995Œ1999 collective-bargaining agreement with 
the Employer.  Article 3 provides in relevant part: 
 [J]urisdiction of this contract extends over all printing 

presses operated in said pressrooms and all production 
equipment used in the pre-press department.  All pro-
duction work traditionally performed by these depart-
ments shall be the jurisdiction of the Union, regardless 
of the means, methods, or equipment used in the pro-
duction process, including but not limited to, all pro-
duction work in connection with the capturing and re-
producing images, manipulation of images, proofing, 
plate making, and press operation. 
 The work jurisdiction of Teamsters is set forth at arti-
cle 2 of its 1995Œ1999 collec
tive-bargaining agreement 
with the Employer.  Article 2 
provides in relevant part:  
 The jurisdiction of the Union shall include the work 
performed by the employees on classifications listed in 
 GRAPHIC COMMUNICATIONS LOCAL 508M (S. ROSENTHAL & CO.) 407Article 8 (Wages) of this Agreement, including mate-
rial handling, paper bailing, electrical work, dock re-
ceiving, clerical work, roll stockkeeping, forklift work, 
roll truck work, all loading of boxcars, and truck and 
paper compactors. 
  Article 11 of the same agreement provides that ﬁ[T]he 
Company shall maintain all prevailing working condi-
tions, benefits and past practices at the highest level ex-
isting at the effective date of this Agreement.ﬂ 
The Board will rely on contract provisions if the as-
signment of the work is made in clear and unambiguous 

terms in those provisions
.  Teamsters Local 470 (Philco-
Ford Corp.)
, 203 NLRB 592, 594 (1973).  That is not the 
case with the provisions relied on by either GCIU or 
Teamsters.  Neither article 
3 of the GCIU contract nor 
article 2 of the Teamsters cont
ract expressly refers to the 
work in dispute in this proceeding.  Article 2 of the 
Teamsters contract describes jurisdiction in terms of job 
functions and job classifications.  The listed job func-
tions do not expressly cover the work in dispute.  In addi-
tion, Teamsters failed to produce any job descriptions 
which specifically identify the work in dispute among the 
listed duties for the material handlers or any other classi-
fications represented by it. Furthermore, article 11 of the 
Teamsters contract regarding prevailing working condi-
tions and past practices does not clearly and unambigu-
ously grant the Teamsters-represented employees juris-
diction over the work in dispute, because it refers to past 
practices ﬁexisting at the eff
ective date of this Agree-
ment,ﬂ which is November 25, 1995.  The Employer had 
not performed the work in dispute since the mid-1980s, 
before resuming it in late 1998 or early 1999, and thus 
the disputed work does not a
ppear to constitute a ﬁpast 
practiceﬂ as specified in article 11.  
Accordingly, as neither collective-bargaining agree-
ment clearly and unambiguousl
y covers the work in dis-
pute, and this factor does not favor an award of the work 
to either group of employees. 
2.  Employer preference and past practice 
The record shows that since late December 1998 or 
early January 1999, when 
the Employer resumed per-
forming the work in dispute, its preference and consistent 

practice has been to use pressmen represented by GCIU 
to perform the work in disput
e.  Thus, the factor of Em-
ployer preference favors an 
award of the work to em-
ployees represented by GCIU.  
The record also shows that from the 1970s until the 
mid-1980s, material handlers represented by Teamsters 

were primarily responsible for collecting the butt rolls 

from the pressroom and taking them to the core slicer 
machine, which would slice through the remaining white 
paper on the butt roll.
2 Some of the butt roll cores were 
                                                          
 2 During this time, it was also not uncommon for the pressmen 
manually to unwind the remaining paper off the butt roll. 
made of metal and could not be put into the core slicer, 
and for those the material handlers would remove the 
white waste paper by hand.  The material handlers would 
then place the white waste pape
r into a container without 
weighing it.  Teamsters argu
e that when the Employer 
resumed performing the work of removing the white 

waste paper off the butt rolls, it should have assigned this 

work to the material handlers that it represents because 
they performed similar work, using the core slicer, before 
the Employer switched to the outside recycling contrac-
tor.   
We reject this argument because of various changes 
made by the Employer when it resumed performing the 
work of removing the white waste paper off the butt rolls 
in-house in late December 1998 or early January 1999.  
Specifically, the Employer no lo
nger uses the core slicer 
to perform this work, but instead now uses the core strip-
per machines to perform the work.  The core slicer was a 

pneumatic-controlled guillotine slicer that would come 
down and slice through the remaining white paper on the 
butt roll, and a material handler would then pull the pa-
per off the roll.  In contrast, with the core stripper ma-
chine, an employee slides the butt roll onto a cantilever, 
starts a piece of paper down on
 the bottom roller, flicks a 
switch which turns on a driver with a small motor, and 
then the machine automatically unwinds the paper off the 
core.  In addition, the core slicer machines were located 
in the roll room, whereas the 
core stripper machines are 
located in the pressrooms 
adjacent to the printing 
presses.  The Employer has also added another task to 
this job.  The pressman now weighs the white paper butt 
roll waste on a scale attached 
to the printing press, and 
records that weight on a 
specific form (on which the 
pressman has also entered the roll number, the beginning 
weight of the roll, the weight of the initial white paper 
waste, and his initials).  Before, the material handlers did 
not record the weight of the white paper butt roll waste.  
Thus, we find that the factor of past practice favors nei-
ther group of employees.  
3.  Economy and efficiency of operations 
The Employer contends that
 it is more economical and 
efficient to assign the work 
in dispute to the pressmen 
represented by GCIU.  According to the Employer, the 
pressmen are physically pres
ent in the pressroom where 
the core stripper machine is located and thus they can 
perform other tasks while waiting for this machine to 
finish unwinding the paper, and the pressmen can more 

easily track and weigh the amount of white waste being 
generated by each roll of paper, and record that informa-
tion (as well as the roll number, the beginning weight of 
the roll, the weight of the initial white paper waste, and 
the pressman™s initials) on the required forms maintained 
at the presses.  The Employer™s supporting evidence 
shows that no additional staffing was required when it 
assigned the disputed work to the pressmen.  The Em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408ployer also presented testimony from James Brown, the 
Employer™s vice president and general manager, and Ge-
rald MacDonald, the Employer™s plant manager, that if 
the work in dispute were assigned to the material han-
dlers represented by Teamsters, it would be necessary to 
have one or two of those employees just standing around 
the pressroom, contrary to current practice, to be present 

to operate the core strippers and to weigh and record the 
generated white waste, or the Employer would have to 
summon them from another area of the plant and wait 
until they arrived before proceeding with the production 
process.  Brown also testified that having to hire one or 
two additional material handlers would probably cause 
the Employer to reevaluate its current system of handling 
the white paper waste. 
Teamsters argue that it is just as efficient and eco-
nomical to use the material handlers to perform the dis-

puted work.  Steve Mills, who currently works as a mate-

rial handler for the Employer, testified that the material 
handlers responsible for removing the waste bins con-
taining the paper waste from the pressroom spend ap-
proximately 1-1/2 hours per shift in the pressroom.  Mills 
testified that he thought the material handlers could per-
form the disputed work and track what job and what 
press a butt roll came from if the rolls for each job were 
segregated in their own boxes.  Mills also suggested that 
if there was a way to identify the roll number on the butt 
roll, this would enable the material handlers to remove 
the butt rolls from the pressroom and still track the roll 
number for each roll.  Mills further explained that even 
under the present system, he sometimes sees three or four 
butt rolls allowed to accumulate before the pressmen 
place them on the core stripp
er machines.  Mills indi-
cated that the fairly lightwei
ght core strippers are port-
able and need not be physica
lly attached to the presses, 
but could be moved to a more accessible location for the 
material handlers. 
The Employer™s above evidence reveals the following 
advantages in having the pressmen perform the work in 

dispute: they are physically 
present where the core strip-
per machines are located, th
ey can perform other duties 
while the core stripper machine unwinds the paper, and 

they can easily track and r
ecord the weight of white 
waste paper being generated with each print job.  Be-
cause the core stripper machines require only intermittent 
attention, it would be more disruptive to the Employer™s 
operations for a material handler to interrupt his duties 
outside the pressroom to co
me in and oversee the ma-
chine than for the pressmen working nearby to attend to 
it.   Also, the hiring of additional workers would proba-

bly be needed if the material handlers performed the 
work.  While Mills testified for Teamsters that he 
thought the material handlers could perform the work as 
efficiently as the pressmen, 
his suggestions for enabling 
the material handlers to perform the work appear to cre-
ate extra steps for the Employ
er in performing the work.  
Mills offered these alternativesŠsegregating the rolls in 
separate boxes and identifying roll numbers on the butt 
rollsŠthat create additional work and run the added risk 
of possible confusion if a roll were not properly segre-
gated or marked.  Thus, based on the above evidence, we 
find that the factor of eco
nomy and efficiency of opera-
tions favors an award of the work to employees repre-
sented by GCIU. 
4.  Area and industry practice 
The Employer concedes that it is not aware of any lo-
cal printing companies that use core stripper machines.  
However, it asserts that several national companies per-
form similar work with the core stripper machines.  
Based on hearsay information, the Employer believes 
that the pressmen perform 
the work at those national 
companies that are unionized
.  The Employer, however, 
does not know if those companies have material handlers 
or if they have material handlers that are represented by 

Teamsters or another union.  Therefore, there is no indi-
cation that two groups of employees, like the instant 
situation, have claimed or competed for the same kind of 
work.  Thus, there is no evidence of either area or indus-try practice on this record.  Accordingly, we find that this 

factor does not favor an award to either group of em-
ployees. 
5.  Relative skills 
The Employer contends that employees represented by 
both Unions possess the necessary skills to perform the 
work in dispute, as it requires no special skills.  Team-
sters asserts that no special skills are needed to perform 
the disputed work and that either the pressmen or the 
material handlers could do the job.  Because there is no evidence that specialized skills are needed to perform the 

disputed work, this factor 
does not favor an award to 
either group of employees. 
Conclusion 
After considering all the rele
vant factors, we conclude 
that the employees represented by GCIU are entitled to 
perform the work in dispute.  We reach this conclusion 
relying on the factors of 
employer preference and econ-
omy and efficiency of operations.  In making this deter-
mination, we are awarding the work to employees repre-
sented by GCIU, not to that Union or its members.  The 
present determination is limited to the particular contro-
versy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
 GRAPHIC COMMUNICATIONS LOCAL 508M (S. ROSENTHAL & CO.) 409Employees of S. Rosenthal & Company, Inc., repre-
sented by Graphic Communications International Union, 
Local 508M, O-K-I, AFLŒCI
O, are entitled to perform 
the work of operating the core stripper machines, insert-
ing the butt rolls into the core stripper machines and 
stripping the waste paper from the cores, at its Cincin-
nati, Ohio facility. 
  